Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on March 01, 2022, wherein claims 1-19 are currently pending.
	


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,276,333 (see Table 1 for some exemplary comparison). Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims if the current application 17/683,838 are just broader and/or incorporates the elements from the patented dependent claims (of 11,276,333) when compared to the claims presented in Pat. No. 11,276,333. As seen in Table 1 below, the claimed concept as a whole in the current application 17/683,838 is fully encompassed by Patent No. 11,276,333.  The dependent claims of application 17/683,838 are substantially the same as the dependent claims in Pat. No. 11,276,333 (see table 2 below for an exemplary comparison).

Table 1 (similarities in the independent are underlined; the dependents that are substantially the same are listed next to each other):
Pat. No. 11,276,333 (application 17/683,838)
17/683,838 (current application)
Claims 1 + 11
also claims 12, 17

Claims 1, 11, and 16






The following claims are substantially the same as compared to the current pending application 17/683,838 (see right column for comparison):



The following claims are substantially the same as compared to the current Pat. No. 11,276,333 (see left column for comparison):

Claims 1, 3, 11, 12, 16, 17 
Claims 2, 15
Claim 2
Claim 3
Claims 3, 13
Claim 4, 12
Claim 4
Claim 5
Claims 15, 1, 12, 17
Claims 6, 14
Claims 1, 8, 12, 16, 17
Claims 7, 15
Claim 5
Claim 8
Claims 6, 14, 20
Claims 9, 13, 19
Claims 7, 14, 20
Claims 10, 13, 19
Claim 18
Claim 17
Claim 19
Claim 18


As see in Table 1 above, the claimed concept in the current application 17/683,838 is fully encompassed by Patent No. 11,276,333. Note that claims 1-19  of the current application 17/683,838 recite substantially same limitations and concepts claimed in Pat. No. 11,276,333.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more.  The claims are comparing, manipulating, and organizing information/data in an abstract way (identifying characteristics, determining geographic area based on comparison of characteristics, and determining information to be displayed) where the information (for example, “characteristics”) itself is just broad abstract information. The claims recite obtaining data (identifying characteristics [abstract information/data]), data analysis to determine more information/data (determining steps using information/data), and providing/displaying determined/received information/data on generic known computing devices/components (also any device and component can be put outdoor and the term “outdoor environment” is not patentable subject matter as nature and the “outdoors” cannot be patented; additionally display and vehicle are generic/general-purpose and well-known).  The claimed invention further uses mathematical steps to analyze and determine further data (since the specification states some of the data is mathematical in nature (Applicant’s specification paras. 0017-0020+ and 0055-0060+ [calculations]) and mathematical concepts are also used in analyzing, comparing, and manipulating data – all of which can be done in the mind too).  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of independent and dependent claims, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation (in the claims and the specification) of, for example, “systems,” “computers,” “processors,” “devices,” “graphical user interfaces (GUIs)/display units/etc.,” “storage medium,” “databases,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “computers,” “processors,” “devices,” “graphical user interfaces (GUIs)/display units/etc.,” “storage medium,” “databases,” etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “computers,” “processors,” “devices,” “graphical user interfaces (GUIs)/display units/etc.,” “storage medium,” “databases,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “computers,” “processors,” “devices,” “graphical user interfaces (GUIs)/display units/etc.,” “storage medium,” “databases,” etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform a fundamental economic practice involving simple information exchange. Carrying out fundamental economic practices involving simple information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0065-0071 [general purpose computers and generic computing components and generic devices], 0072-0073 [general-purpose hardware and generic devices]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fridman et al., (US 2002/0112026) in view of Stenneth (2020/0192356).
As per claim 1, Fridman discloses a method, comprising:
identifying use characteristics of at least one mobile display unit displaying information in a first geographic area, wherein the first geographic area has a first set of characteristics associated therewith (¶¶ 0012-0016, 0019-0025 [public displays located outside…display…publicly visible display mounted on a vehicle], 0080-0083, 0088-0090 [displays of mobile unit in the zone], 0093-0096), the first set of characteristics including one or more space and time characteristics (¶¶ 0030-0032 [space time regions], 0124-0133 [determines in which geographic zone the location associated with the mobile unit occurs…see if the mobile unit is in a geographic zone for which different display messages should be shown than those indicated by the field 248 contained in the locator signal that has been received…[s]tep 294 selects the display messages to be displayed by the mobile unit based on the current zone in which the mobile unit is located and the current time, by reference to the schedule 114 described above with regard to FIG. 2.  Step 296 sends a display selection message to the mobile unit through the wireless system 134, identifying the selected display messages that are to be shown by the mobile unit…enables the system to achieve a higher level of accuracy at determining when a mobile unit crosses into a zone for which different display messages should be shown…does this by causing individual mobile units to vary the frequency with which they generate locator signals as a function of their closeness to geographic zone boundaries, their speed, and their direction.  In such a variable frequency system, when a mobile unit is approaching a zone boundary the frequency at which it transmits locator signals is increased.  When the mobile units stop moving or travel at a very slow speed, and are not close to a zone boundary, the frequency at which it transmits locator signals is greatly reduced.  The net effect is to greatly reduce the amount of locator signal traffic that is required to achieve a given degree of accuracy with regard to determining when mobile units cross-zone boundaries] 0201-0210 [geosychrons…place-time combination…location-time map…geosynchron is defined for each corresponding geographic zone, or "geon", at every successive half-hour interval (space-time)], 0371-0373 [attributes are stored in the data base for each location and space and time…mobile unit 104 moves through space, the demographic information it sends back to the central unit is tagged with successively changing location values. These different location values cause that information to be recorded at successively different space-time locations in the database. The resulting path in space-time for the mobile unit 104 is shown in FIG. 61 by the line 1258], 0375-0380 [apace-time path]);
identifying at least a second geographic area to display information on a mobile display unit, wherein the second geographic area has a second set of characteristics associated therewith, the second set of characteristics including one or more space-time characteristics (Figs. 7-15 [“Display Msg[s], Locator signal, destination, GPS, Display 1, Display 2, mobile unit, zone definitions”], 16 [“determine…geographic zones the location is in…different display messages…select display messages to be displayed…based on the zone…determine…a distance from the mobile unit to the boundary of its current geographic zone…based on [characteristics and calculations]…length of time before…exit its current geographic zone” – it is clear that there is comparison between characteristics of first geographical area and second geographical area (and so on) so that the display can change when the mobile unit exits a zone and knows when the first zone has been is being left and the second zone is being entered]; ¶¶ 0124-0133 [determines in which geographic zone the location associated with the mobile unit occurs…see if the mobile unit is in a geographic zone for which different display messages should be shown than those indicated by the field 248 contained in the locator signal that has been received…[s]tep 294 selects the display messages to be displayed by the mobile unit based on the current zone in which the mobile unit is located and the current time, by reference to the schedule 114 described above with regard to FIG. 2.  Step 296 sends a display selection message to the mobile unit through the wireless system 134, identifying the selected display messages that are to be shown by the mobile unit…enables the system to achieve a higher level of accuracy at determining when a mobile unit crosses into a zone for which different display messages should be shown…does this by causing individual mobile units to vary the frequency with which they generate locator signals as a function of their closeness to geographic zone boundaries, their speed, and their direction.  In such a variable frequency system, when a mobile unit is approaching a zone boundary the frequency at which it transmits locator signals is increased.  When the mobile units stop moving or travel at a very slow speed, and are not close to a zone boundary, the frequency at which it transmits locator signals is greatly reduced.  The net effect is to greatly reduce the amount of locator signal traffic that is required to achieve a given degree of accuracy with regard to determining when mobile units cross-zone boundaries], 0117-0120 [“the locator signal is generated by a mobile unit to inform the central system of the mobile unit's location.  The locator signal 240 includes a header 242; a mobile unit ID 240, which enables the central system to know the identification of the mobile unit generating the locator signal; and GPS coordinates generated by the mobile unit's GPS unit 146 shown in FIGS. 1 and 7, so as to inform the central system of the mobile unit's location…the locator signal 240 includes the IDs 248 of each of the display messages currently shown on the separately controllable displays of the mobile unit.  This information is transmitted to the central system so it can verify that the display messages it has instructed the mobile unit to show have, in fact, been shown for their desired duration…enable the central system to determine when a mobile unit crosses into a new geographic zone”], 0201-0210 [geosychrons…place-time combination…location-time map…geosynchron is defined for each corresponding geographic zone, or "geon", at every successive half-hour interval…location profile control…location criteria…geon's having locations corresponding to a predefined geosynchron set, or by a predefined set of geon's…geosynchrons], 0371-0373 [attributes are stored in the data base for each location and space and time…mobile unit 104 moves through space, the demographic information it sends back to the central unit is tagged with successively changing location values. These different location values cause that information to be recorded at successively different space-time locations in the database. The resulting path in space-time for the mobile unit 104 is shown in FIG. 61 by the line 1258], 0375-0380 [include a plurality of different demographic attributes for each space-time plane 1254, each of which corresponds to the geographic area represented by the map 1260 in FIG. 62…space-time path]);
determining, based on the identified use characteristics of the mobile display unit in the first geographic area, information to be displayed by a mobile display unit in the second geographic area (¶¶ 0002 [geographic area is divided into separate zones and mobile unit transitions from zone to zone (first, second, third, etc.,)], 0019-0026 [vehicle is in locations temporarily and moves from location to location (first, second, third, etc., locations)…various characteristics are shown of various locations and collected information – demographics, types of people – “values for the criteria”], 0038 [determine which messages should be displayed…each of the plurality of zones at each of a plurality of times], 0088-0093 [geographical zones…display different messages…mobile unit location history 128, which records information about the current and past location of individual mobile units.  This information can be used to project the likely travel of an individual mobile unit and, thus, allow such a mobile unit to more efficiently cache display messages for the geographic zones it is likely to travel in], 0027-0035, 0094-0096, 0117-0120, 0124-0133 [see above citations comments], 0201-0210 [geosychrons…place-time combination…location-time map…geosynchron is defined for each corresponding geographic zone, or "geon", at every successive half-hour interval…location profile control…location criteria…geon's having locations corresponding to a predefined geosynchron set, or by a predefined set of geon's…geosynchrons can include…class of locations (similarities or locations that are classified)]);
determining an estimated time when space-time characteristics associated with the second geographic area are similar to space-time characteristics associated with the first geographic area (¶¶ 0088-0093 [geographical zones…display different messages…mobile unit location history 128, which records information about the current and past location of individual mobile units.  This information can be used to project the likely travel of an individual mobile unit and, thus, allow such a mobile unit to more efficiently cache display messages for the geographic zones it is likely to travel in], 0027-0035, 0094-0096, 0201-0210 [geosychrons…place-time combination…location-time map…geosynchron is defined for each corresponding geographic zone, or "geon", at every successive half-hour interval…location profile control…location criteria…geon's having locations corresponding to a predefined geosynchron set, or by a predefined set of geon's…geosynchrons can include…class of locations (similarities or locations that are classified)], 0316-0321 [calculates an estimate of that time based on the location of available cabs or of cab which will soon be available, the location of the requested pick up, current traffic and weather information, and historical traffic information for the locations involved. In some embodiments, the estimate will include a range of probable times with the probabilities of different values in the range; information about how long it will be for cab to pick a fare up, the estimate could include a range of estimated travel times with a probability associated with each such time; an estimate of the time for the cab to get from its current location to the pick-up location, and then it will send the requester information containing such an estimate, such as, for example, a map showing the pick-up location, the location and speed of the booked cab, and the estimated time of arrival], 0371-0373 [attributes are stored in the data base for each location and space and time…mobile unit 104 moves through space, the demographic information it sends back to the central unit is tagged with successively changing location values. These different location values cause that information to be recorded at successively different space-time locations in the database. The resulting path in space-time for the mobile unit 104 is shown in FIG. 61 by the line 1258], 0375-0380 [include a plurality of different demographic attributes for each space-time plane 1254, each of which corresponds to the geographic area represented by the map 1260 in FIG. 62]); and 
displaying the determined information on a mobile display unit in the second geographic area at the determined estimated time (¶¶ 0124-0133 [determines in which geographic zone the location associated with the mobile unit occurs…see if the mobile unit is in a geographic zone for which different display messages should be shown than those indicated by the field 248 contained in the locator signal that has been received…[s]tep 294 selects the display messages to be displayed by the mobile unit based on the current zone in which the mobile unit is located and the current time, by reference to the schedule 114 described above with regard to FIG. 2.  Step 296 sends a display selection message to the mobile unit through the wireless system 134, identifying the selected display messages that are to be shown by the mobile unit…enables the system to achieve a higher level of accuracy at determining when a mobile unit crosses into a zone for which different display messages should be shown…does this by causing individual mobile units to vary the frequency with which they generate locator signals as a function of their closeness to geographic zone boundaries, their speed, and their direction.  In such a variable frequency system, when a mobile unit is approaching a zone boundary the frequency at which it transmits locator signals is increased.  When the mobile units stop moving or travel at a very slow speed, and are not close to a zone boundary, the frequency at which it transmits locator signals is greatly reduced.  The net effect is to greatly reduce the amount of locator signal traffic that is required to achieve a given degree of accuracy with regard to determining when mobile units cross-zone boundaries], 0117-0120 [“the locator signal is generated by a mobile unit to inform the central system of the mobile unit's location.  The locator signal 240 includes a header 242; a mobile unit ID 240, which enables the central system to know the identification of the mobile unit generating the locator signal; and GPS coordinates generated by the mobile unit's GPS unit 146 shown in FIGS. 1 and 7, so as to inform the central system of the mobile unit's location…the locator signal 240 includes the IDs 248 of each of the display messages currently shown on the separately controllable displays of the mobile unit.  This information is transmitted to the central system so it can verify that the display messages it has instructed the mobile unit to show have, in fact, been shown for their desired duration…enable the central system to determine when a mobile unit crosses into a new geographic zone”], 0094-0096, 0201-0210 [geosychrons…place-time combination…location-time map…geosynchron is defined for each corresponding geographic zone, or "geon", at every successive half-hour interval…location profile control…location criteria…geon's having locations corresponding to a predefined geosynchron set, or by a predefined set of geon's…geosynchrons can include…class of locations (similarities or locations that are classified)], 0316-0321 [calculates an estimate of that time based on the location of available cabs or of cab which will soon be available, the location of the requested pick up, current traffic and weather information, and historical traffic information for the locations involved. In some embodiments, the estimate will include a range of probable times with the probabilities of different values in the range; information about how long it will be for cab to pick a fare up, the estimate could include a range of estimated travel times with a probability associated with each such time; an estimate of the time for the cab to get from its current location to the pick-up location, and then it will send the requester information containing such an estimate, such as, for example, a map showing the pick-up location, the location and speed of the booked cab, and the estimated time of arrival]).
in response to determining the second geographic area and determining the information to be displayed by a mobile display unit in the second geographic area, displaying the determined information on a mobile display unit in the second geographic area (¶¶ 0124-0133 [determines in which geographic zone the location associated with the mobile unit occurs…see if the mobile unit is in a geographic zone for which different display messages should be shown than those indicated by the field 248 contained in the locator signal that has been received…[s]tep 294 selects the display messages to be displayed by the mobile unit based on the current zone in which the mobile unit is located and the current time, by reference to the schedule 114 described above with regard to FIG. 2.  Step 296 sends a display selection message to the mobile unit through the wireless system 134, identifying the selected display messages that are to be shown by the mobile unit…enables the system to achieve a higher level of accuracy at determining when a mobile unit crosses into a zone for which different display messages should be shown…does this by causing individual mobile units to vary the frequency with which they generate locator signals as a function of their closeness to geographic zone boundaries, their speed, and their direction.  In such a variable frequency system, when a mobile unit is approaching a zone boundary the frequency at which it transmits locator signals is increased.  When the mobile units stop moving or travel at a very slow speed, and are not close to a zone boundary, the frequency at which it transmits locator signals is greatly reduced.  The net effect is to greatly reduce the amount of locator signal traffic that is required to achieve a given degree of accuracy with regard to determining when mobile units cross-zone boundaries], 0117-0120 [“the locator signal is generated by a mobile unit to inform the central system of the mobile unit's location.  The locator signal 240 includes a header 242; a mobile unit ID 240, which enables the central system to know the identification of the mobile unit generating the locator signal; and GPS coordinates generated by the mobile unit's GPS unit 146 shown in FIGS. 1 and 7, so as to inform the central system of the mobile unit's location…the locator signal 240 includes the IDs 248 of each of the display messages currently shown on the separately controllable displays of the mobile unit.  This information is transmitted to the central system so it can verify that the display messages it has instructed the mobile unit to show have, in fact, been shown for their desired duration…enable the central system to determine when a mobile unit crosses into a new geographic zone”]). 
Although Fridman discloses all of Applicant’s above limitations, Fridman discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Fridman to show Applicant’s claimed concept as each of those embodiments are taught by Fridman itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Fridman itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems; and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Fridman does not explicitly state the term spatio-temporal (although Fridman does discuss the above limitations in term of space-time (which does involve spatio-temporal)).
Analogous art Stenneth discloses spatio-temporal in traveling vehicles and locations (¶¶ 0056-0057 [spatio-temporal…space and/or time…spatio-temporal confidence]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Fridman spatio-temporal as taught by analogous art Stenneth in order to make efficient determinations in space and time and relate to space-time since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Stenneth would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts (of space-time and spatio-temporal determinations) and features into similar systems (D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


As per claim 11, claim 11 discloses substantially similar limitations as claim 1 above; and therefore claim 11 is rejected under the same rationale and reasoning as presented above for claim 1.
As per claim 16, claim 16 discloses substantially similar limitations as claim 1 above; and therefore claim 16 is rejected under the same rationale and reasoning as presented above for claim 1.

As per claim 2, Fridman discloses the method of claim 1, wherein the second geographic area is identified in response to determining that the second set of characteristics associated with the second geographic area has at least a predetermined degree of similarity with the first set of characteristics associated with the first geographic area (Figs. 7-15 [“Display Msg[s], Locator signal, destination, GPS, Display 1, Display 2, mobile unit, zone definitions”], 16 [“determine…geographic zones the location is in…different display messages…select display messages to be displayed…based on the zone…determine…a distance from the mobile unit to the boundary of its current geographic zone…based on [characteristics and calculations]…length of time before…exit its current geographic zone” – it is clear that there is comparison between characteristics of first geographical area and second geographical area (and so on) so that the display can change when the mobile unit exits a zone and knows when the first zone has been is being left and the second zone is being entered]; ¶¶ 0124-0133 [determines in which geographic zone the location associated with the mobile unit occurs…see if the mobile unit is in a geographic zone for which different display messages should be shown than those indicated by the field 248 contained in the locator signal that has been received…[s]tep 294 selects the display messages to be displayed by the mobile unit based on the current zone in which the mobile unit is located and the current time, by reference to the schedule 114 described above with regard to FIG. 2.  Step 296 sends a display selection message to the mobile unit through the wireless system 134, identifying the selected display messages that are to be shown by the mobile unit…enables the system to achieve a higher level of accuracy at determining when a mobile unit crosses into a zone for which different display messages should be shown…does this by causing individual mobile units to vary the frequency with which they generate locator signals as a function of their closeness to geographic zone boundaries, their speed, and their direction.  In such a variable frequency system, when a mobile unit is approaching a zone boundary the frequency at which it transmits locator signals is increased.  When the mobile units stop moving or travel at a very slow speed, and are not close to a zone boundary, the frequency at which it transmits locator signals is greatly reduced.  The net effect is to greatly reduce the amount of locator signal traffic that is required to achieve a given degree of accuracy with regard to determining when mobile units cross-zone boundaries], 0117-0120 [“the locator signal is generated by a mobile unit to inform the central system of the mobile unit's location.  The locator signal 240 includes a header 242; a mobile unit ID 240, which enables the central system to know the identification of the mobile unit generating the locator signal; and GPS coordinates generated by the mobile unit's GPS unit 146 shown in FIGS. 1 and 7, so as to inform the central system of the mobile unit's location…the locator signal 240 includes the IDs 248 of each of the display messages currently shown on the separately controllable displays of the mobile unit.  This information is transmitted to the central system so it can verify that the display messages it has instructed the mobile unit to show have, in fact, been shown for their desired duration…enable the central system to determine when a mobile unit crosses into a new geographic zone”]).  
As per claim 3, Fridman discloses the method of claim 1, wherein the mobile display unit in the first geographic area is mounted to a vehicle and the mobile display unit in the second geographic area is mounted to a vehicle (¶¶ 0019-0025 [mobile unit moves with the vehicle to various locations and displays information based on the attributes of the locations and what to display based on historically collected data from previous trips – in different locations and same locations], 0021-0025 [display…publicly visible display mounted on a vehicle], 0019-0030, 0088-0093 [geographical zones…display different messages…mobile unit location history 128, which records information about the current and past location of individual mobile units.  This information can be used to project the likely travel of an individual mobile unit and, thus, allow such a mobile unit to more efficiently cache display messages for the geographic zones it is likely to travel in]).  
As per claim 4, Fridman discloses the method of claim 1, wherein the determined information is the same as or substantially similar to the information displayed by the at least one mobile display unit in the first geographic area (¶¶ 0019-0030, 0088-0093 [geographical zones…display different messages…mobile unit location history 128, which records information about the current and past location of individual mobile units.  This information can be used to project the likely travel of an individual mobile unit and, thus, allow such a mobile unit to more efficiently cache display messages for the geographic zones it is likely to travel in], 0027-0035, 0094-0096, 0201-0210 [geosychrons…place-time combination…location-time map…geosynchron is defined for each corresponding geographic zone, or "geon", at every successive half-hour interval…location profile control…location criteria…geon's having locations corresponding to a predefined geosynchron set, or by a predefined set of geon's…geosynchrons can include…class of locations (similarities or locations that are classified)]).  
As per claim 5, Fridman discloses the method of claim 1, wherein the determined information is different from the information displayed by the at least one mobile display unit in the first geographic area (¶¶ 0019-0030, 0088-0096 [different display for different locations]).  
As per claim 6, Fridman discloses the method of claim 1, wherein the identified use characteristics of the mobile display unit in the first geographic area include a determination that a number of individuals exposed to the at least one mobile display unit in the first geographic area take one or more predetermined actions in response to the information displayed by the mobile display unit in the first geographic area (¶¶ 0014-0016 [number of exposures], 0021-0030 [number of people], 0088-0096 [geographical zones…display different messages…mobile unit location history 128, which records information about the current and past location of individual mobile units.  This information can be used to project the likely travel of an individual mobile unit and, thus, allow such a mobile unit to more efficiently cache display messages for the geographic zones it is likely to travel in], 0135-0145, 0027-0035, 0094-0096, 0201-0210 [geosychrons…place-time combination…location-time map…geosynchron is defined for each corresponding geographic zone, or "geon", at every successive half-hour interval…location profile control…location criteria…geon's having locations corresponding to a predefined geosynchron set, or by a predefined set of geon's…geosynchrons can include…class of locations (similarities or locations that are classified)]).  
As per claim 7, Fridman discloses the method of claim 1, wherein the second set of characteristics associated with the second geographic area has at least a predetermined degree of similarity with the first set of characteristics associated with the first geographic area (Note: Applicant defines “characteristics” as an open-ended term and very broadly and these “characteristics” can be pretty much anything (also the term as used and the open and broad definition makes the limitation include non-functional, non-technical, and non-descriptive material/subject matter – which are not patentable subject matter); see also ¶¶ 0023-0030, 0030-0035 [relationships between…attributes are…invariant across location and/or time…such models can be used to infer audience demographic values, such as pedestrian audience demographics, from data at locations and/or times other than those at which they were first derived…one can create and calibrate such a model of the relationship between resident demographics and pedestrian demographics using studies in Texas, but apply this model to demographic databases for Boston], 0080-0084 [some of the similar “characteristics” that are used (weather, traffic, demographic information, etc.,) to determine advertisement], 0088-0100, 0123-0131, 0141-0144 [“information…demographic…advertising marketplace…motor vehicle traffic flows…weather…metropolitan area” (zones are divided within this area and hence the characteristics are similar/shared/etc.,) – and the type of message/advertising to display is calculated from this cached data], 0143-0146 [determining based on “speed” is also a “similar” characteristic], 0147, 0160-0164 [time of day, day of the week, data of the month…audience, traffic…weather…behaviors…speech/sound...language…accents], 0201-0215).  
As per claim 8, Fridman discloses the method of claim 1, wherein each of the first set of characteristics associated with the first geographic area and the second set of characteristics associated with the second geographic area includes one or more of demographic data, socio-economic data, data associated with time of day, data associated with a day of the week, and weather related information (¶¶ 0141-0147 [demographic], 0160-0164 [time of day, day of the week, data of the month…audience, traffic…weather…behaviors…speech/sound...language…accents], 0201-0215 [classifications such as day of the week, day of the month, work days, weekends, holidays, rush hour, etc.,]; see also the claimed elements in 0014-0019, 0020-0030, 0032-0034, 0080-0084, 0093-0100).  
As per claim 9, Fridman discloses the method of claim 1, further comprising identifying at least a portion of the first set of characteristics associated with the first geographic area with the at least one mobile display unit in the first geographic area (figs. 1-3; ¶¶ 0012-0015 [number of people…demographic], 0020-0030, 0032-0034 [residential demographics of an area…pedestrian demographics], 0080-0084 [some of the similar “characteristics” that are used (weather, traffic, demographic information, etc.,) to determine advertisement], 0088-0093 [geographical zones…display different messages…mobile unit location history 128, which records information about the current and past location of individual mobile units.  This information can be used to project the likely travel of an individual mobile unit and, thus, allow such a mobile unit to more efficiently cache display messages for the geographic zones it is likely to travel in], 0093-0100, 0141-0150, 0160-0170 [time of day, day of the week, data of the month…audience, traffic…weather…behaviors…speech/sound...language…accents], 0201-0215).  
As per claim 10, Fridman discloses the method of claim 9, further comprising identifying at least a portion of the second set of characteristics associated with the second geographic area with the mobile display unit in the second geographic area (Fig. 1-3, 16 [“determine…geographic zones the location is in…different display messages…select display messages to be displayed…based on the zone…determine…a distance from the mobile unit to the boundary of its current geographic zone…based on [characteristics and calculations]…length of time before…exit its current geographic zone” – it is clear that there is comparison between characteristics of first geographical area and second geographical area (and so on) so that the display can change when the mobile unit exits a zone and knows when the first zone has been is being left and the second zone is being entered]; ¶¶ 0012-0019, 0020-0030, 0032-0034 [residential demographics of an area…pedestrian demographics], 0080-0084 [some of the similar “characteristics” that are used (weather, traffic, demographic information, etc.,) to determine advertisement], 0124-0133 [determines in which geographic zone the location associated with the mobile unit occurs…see if the mobile unit is in a geographic zone for which different display messages should be shown than those indicated by the field 248 contained in the locator signal that has been received…[s]tep 294 selects the display messages to be displayed by the mobile unit based on the current zone in which the mobile unit is located and the current time, by reference to the schedule 114 described above with regard to FIG. 2.  Step 296 sends a display selection message to the mobile unit through the wireless system 134, identifying the selected display messages that are to be shown by the mobile unit…enables the system to achieve a higher level of accuracy at determining when a mobile unit crosses into a zone for which different display messages should be shown…does this by causing individual mobile units to vary the frequency with which they generate locator signals as a function of their closeness to geographic zone boundaries, their speed, and their direction.  In such a variable frequency system, when a mobile unit is approaching a zone boundary the frequency at which it transmits locator signals is increased.  When the mobile units stop moving or travel at a very slow speed, and are not close to a zone boundary, the frequency at which it transmits locator signals is greatly reduced.  The net effect is to greatly reduce the amount of locator signal traffic that is required to achieve a given degree of accuracy with regard to determining when mobile units cross-zone boundaries], 0088-0093 [geographical zones…display different messages…mobile unit location history 128, which records information about the current and past location of individual mobile units.  This information can be used to project the likely travel of an individual mobile unit and, thus, allow such a mobile unit to more efficiently cache display messages for the geographic zones it is likely to travel in], 0093-0100, 0141-0150, 0160-0170 [time of day, day of the week, data of the month…audience, traffic…weather…behaviors…speech/sound...language…accents], 0201-0215; see also 0117-0120).
As per claim 17, Fridman discloses the computer-readable media of claim 16, wherein the operations further comprise providing the determined information to the mobile display unit in the second geographic area (¶¶ 0019-0025 [mobile unit moves with the vehicle to various locations and displays information based on the attributes of the locations and what to display based on historically collected data from previous trips – in different locations and same locations], 0021-0025 [display…publicly visible display mounted on a vehicle], 0019-0030, 0088-0093 [geographical zones…display different messages…mobile unit location history 128, which records information about the current and past location of individual mobile units.  This information can be used to project the likely travel of an individual mobile unit and, thus, allow such a mobile unit to more efficiently cache display messages for the geographic zones it is likely to travel in]).  
As per claim 18, Fridman discloses the computer-readable media of claim 16, wherein the operations further comprise providing the determined information to a content provider associated with the mobile display unit in the second geographic area (¶¶ 0019-0025 [mobile unit moves with the vehicle to various locations and displays information based on the attributes of the locations and what to display based on historically collected data from previous trips – in different locations and same locations], 0021-0025 [display…publicly visible display mounted on a vehicle], 0019-0030, 0088-0093 [geographical zones…display different messages…mobile unit location history 128, which records information about the current and past location of individual mobile units.  This information can be used to project the likely travel of an individual mobile unit and, thus, allow such a mobile unit to more efficiently cache display messages for the geographic zones it is likely to travel in]).


As per claims 12, 14, 15, claims 12, 14, 15 disclose substantially similar limitations as claims 4, 6, 7 above; and therefore claims 12, 14, 15 are rejected under the same rationale and reasoning as presented above for claims 4, 6, 7.

As per claim 13, claim 13 discloses substantially similar limitations as claims 9 and 10 above; and therefore claim 13 is rejected under the same rationale and reasoning as presented above for claims 9 and 10.
As per claim 19, claim 19 discloses substantially similar limitations as claims 9 and 10 above; and therefore claim 19 is rejected under the same rationale and reasoning as presented above for claims 9 and 10.




Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the pertinent art are:
Mankins et al., (US 2002/0084891): Discloses publicly displaying messages includes elements carried by an automotive vehicle.
Zenoff (US 2016/0048369): Provides display devices mounted on vehicles which can display advertising at various geographic location.
Mandeville-Clark et al., (US 9,715,233): Provides for enabling a user of a mobile communications device to select or input a second taxi-start location parameter for a substantially autonomous vehicle to navigate to within a pre-determined period of time and wherein the successful registering and processing of the second taxi-start location parameter overrides a previously user-inputted first taxi-start location parameter. The system and method includes executing a first set of programmatic instructions wherein the user can, via a coupled user-interface device, select or input a second taxi-start location parameter, and wherein the user-supplied input comprises a second taxi-start location parameter for a substantially autonomous vehicle to navigate to that is separated by a distance from a previously user-inputted first taxi-start location parameter, and wherein the distance separation is between and inclusive of 12 meters and 4502 meters. The first set of programmatic instructions is further operable to register and process the second taxi-start location parameter generated between 6 seconds and 5581.2 seconds after the generation and processing of the first taxi-start location parameter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683